COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  IN RE: DAVID EDWARD SAUCEDO, II                §            No. 08-22-00089-CV
  AND MARIANA TERRAZAS
  SAUCEDO, INDIVIDUALLY AND ON                   §       AN ORIGINAL PROCEEDING
  BEHALF OF I. S., A MINOR CHILD,
                                                 §             IN MANDAMUS
                       Relator.
                                                 §

                                            §
                                          ORDER

        The Court has considered the Relators’ motion to consolidate parallel and related

mandamus and appeal proceedings, and concludes the motion should be GRANTED. The above

styled and numbered cause shall be consolidated with cause number 08-22-00047-CV, styled

David Edward Saucedo, II and Mariana Terrazas Saucedo, Individually and on Behalf of I. S., a

Minor Child v. El Paso Children's Hospital Corporation, Dr. Roberto Canales, M.D., and Dr.

Rodolfo Fierro-Stevens, M.D., for purposes of oral argument and issuing one opinion to address

all the issues.

        IT IS SO ORDERED this 24th day of August, 2022.


                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.